DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 (line 11), Examiner suggests -- side wall being --
	Claim 3, (line 22), Examiner suggests -- comprises an [[a]] incident --
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the term "close to" is a relative term which renders the claim indefinite (MPEP 2173.05(b)).  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, there is no objective way to determine what constitutes when the incident surface is “close to” the object side.
	As to claim 4, the term "close to" is a relative term which renders the claim indefinite (MPEP 2173.05(b)).  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, there is no objective way to determine what constitutes when the emergent surface is “close to” the image side.
	As to claim 5, the term "close to" is a relative term which renders the claim indefinite (MPEP 2173.05(b)).  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, there is no objective way to determine what constitutes when the first barrel wall is “close to” the object side.
	Claims 4 and 6 is rejected as dependent upon claims 3 and 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 8,675,127 - Nakajima) in view of Hirata et al. (US 2011/0063739 - Hirata).
	As to claim 1, Nakajima teaches a lens module (Nakajima Figs. 7, 15) comprising a lens barrel (Nakajima Fig. 7 - 30), a first lens arranged at an object side of the lens barrel (Nakajima Fig. 7 - 41), a fixing part for pressing the first lens against the lens barrel from an object side of the first lens (Nakajima Fig. 7 - 22; col. 8:33-50), wherein the fixing part comprises a top wall for pressing the first lens (Nakajima Fig. 7 - fixing part (22) having wall portion contacting lens (41)), a side wall extending from the top wall while being bent towards an image side (Nakajima Fig. 7 - side wall of (22) having threads (22a)), the side wall being fixedly connected to the lens barrel (Nakajima Fig. 7 - 22a, 33), wherein the top wall is in contact with the first lens (Nakajima Fig. 7 - 22, 41).
	Nakajima does not specify a glue is filled between the side wall and the first lens and bonds and fixes the first lens to the side wall.
	In the same field of endeavor Hirata teaches a lens module having glue between the a first lens and a side wall of a fixing part (Hirata Fig. 2 - 10, 60, 70, 80; Fig. 3A - 10, 80; para. [0109], [0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide glue between the side wall and lens since, as taught by Hirata, such glue allows the lens to be fixedly bonded to the lens holder/barrel (Hirata Fig. 2 - 10, 60, 70, 80; Fig. 3A - 10, 80; para. [0109], [0121]).
	  As to claim 2, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nakajima further teaches the top wall comprises an object side surface, an image side surface opposite to the object side surface, and a connecting surface connecting the object side surface with the image side surface (Nakajima Fig. 15 - see marked up figure below), the connecting surface comprises an oblique surface connected to the image side surface and oblique with respect to an optical axis of the lens module, and the oblique surface is in contact with the first lens (Nakajima Fig. 15 - see marked up figure below)

    PNG
    media_image1.png
    542
    720
    media_image1.png
    Greyscale


	As to claim 5, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nakajima further teaches the lens barrel comprises a first barrel wall close to the object side and abutting against the first lens (Nakajima Fig. 15 - wide diameter part (31) abutting lens (40/41) by threads (22a)), and a second barrel wall extending from the first barrel wall while being bent towards the image side (Nakajima Fig. 15 - 34), the first barrel wall being fixedly connected to the fixing part by means of threads (Nakajima Fig. 15 - 33, 22a).
	 As to claim 7, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Nakajima further teaches a seal 
	As to claim 8, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Nakajima further teaches the lens barrel is provided with a groove and the seal ring is in the groove (Nakajima Fig. 7 - 38d).
	As to claim 9, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Nakajima further teaches the groove has an annular shape around an optical axis of the lens module (Nakajima Fig. 6 - 38d; Fig. 7 - 38d).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Hirata as applied to claim 5 above, and further in view of Li (US 7,311,453).
	As to claim 6, Nakajima in view of Hirata teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hirata further teaches using theremosetting glues (Hirata col. 19:28-36), but Nakajima in view of Hirata doesn’t specify the glue fixes the first barrel wall and the fixing part.  In the same field of endeavor Li teaches a lens module having a barrel wall and fixing part fixedly connected by glue (Li Fig. 2 - 23, 33; col. 3:10-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to fixedly connect the barrel wall and fixing part with thermosetting glue since, as taught by Hirata and Li, glue in such a location allows for strengthening the connection (Li col. 3:10-14) and as .

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (cited above) in view of Nakajima (cited above).
	As to claim 1, Hirata teaches a lens module (Hirata Fig. 11B), comprising a lens barrel (Hirata Fig. 11B - 60), a first lens arranged at an object side of the lens barrel (Hirata Fig. 11B - 10, 11), a fixing part for pressing the first lens from an object side of the first lens (Hirata Fig. 11B - 70), wherein the fixing part comprises a top wall for pressing the first lens (Hirata Fig. 11B - 71, 10), a side wall extending from the top wall while being bent towards an image side (Hirata Fig. 11B - 72), the side wall being fixedly connected to the lens barrel (Hirata Fig. 11B - 70, 60; para. [0121], [0141]), wherein the top wall is in contact with the first lens (Hirata Fig. 11B - 70, 10), and a glue is filled between the side wall and the first lens and bonds and fixes the first lens to the side wall (Hirata Fig. 3A - 80, SP1; Fig. 11B - 80, SP1; para. [0121] - discussing adhesive (80) can bond lens to both 70/60).
	Hirata doesn’t specify the pressing the first lens against the lens barrel.  In the same field of endeavor Nakajima teaches a lens module having a first lens and lens barrel (Nakajima Figs. 7, 15 - 41, 40, 30) and a fixing part that presses the lens against the barrel (Nakajima Fig. 7 - 38d, 21, 22, 41, 30; Fig. 15 - 22, 21, 40, 30; col. 8:45-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date to press the lens to the lens barrel since, as taught by Nakajima, such pressing 
	As to claim 2, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hirata further teaches the top wall comprises an object side surface, an image side surface opposite to the object side surface, an a connecting surface connecting the object side surface with the image side surface (Hirata Fig. 11B - top wall (71) having object side, image side surface, and tapering connecting surface(s)), the connecting surface comprises an oblique surface connected to the image side surface and oblique with respect to an optical axis of the lens module, and the oblique surface is in contact with the first lens (Hirata Fig. 11B - tapering surface of (71) in contact with lens surface (11a)).
	As to claim 3, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Hirata further teaches the first lens comprises an incident surface close to the object side (Hirata Fig. 11B - 11a), the incident surface comprises an incident portion located at a central location (Hirata Fig. 11B - 11a), a matching portion surrounding the incident portion and attached to the oblique surface (Hirata Fig. 11B - portion of (11a) matching taper of (71)), and a supporting portion surrounding the matching portion and directly facing the image side surface (Hirata Fig. 11B - 10, 12b, 12c), the image side surface is spaced apart from the supporting portion, and the glue extends into a spacing between the image side surface and the supporting portion (Hirata Fig. 11B - 12a, SP1, 80).
	As to claim 4, Hirata in view of Nakajima teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Hirata further teaches the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirata et al. (US 8,526,129) is cited as the US Patent of Hirata cited above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 26, 2021